Title: College of Philadelphia: Additional Charter, 14 May 1755
From: College of Philadelphia
To: 


The first charter of the Academy of Philadelphia was granted on July. 13, 1753. A few months later Provost William Smith and Vice-provost Francis Alison suggested that the trustees get an amendment allowing the institution to confer degrees. With the trustees’ permission Smith drafted a revision of the charter, which was presented in January 1755, considered, and further revised. Two changes in the old charter Smith thought desirable: all the trustees and masters were to take qualifying oaths, and the annual income of the corporation was to be limited to £5,000. On March 7 Governor Morris approved the new charter, and Franklin’s Pennsylvania Gazette printed the empowering clause. At the trustees’ request the governor changed one article, which seemed to grant life tenure to the provost, vice-provost, and professors. Now in final form, the document passed the Great Seal the second time, and was ordered printed. On June 10 the trustees then present, with the provost and vice-provost, waited on the governor and subscribed to the required qualifications. Thereby and thereupon they became a corporation by the name and title of The Trustees of the College, Academy and Charitable School of Philadelphia in the Province of Pennsylvania.
 
[May 14, 1755]
Additional Charter OF THE College, &c. of Philadelphia, in Pennsylvania.
Thomas Penn, and Richard Penn, true and absolute Proprietaries of the Province of Pennsylvania, and Counties of New Castle, Kent, and Sussex, on Delaware; To all Persons to whom these Presents shall come, Greeting:
Whereas it was heretofore represented to Us, by Thomas Lawrence, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachary, Samuel M’Call, junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettell, Philip Syng, Charles Willing, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Joshua Maddox, William Plumsted, Thomas White, William Coleman, Isaac Norris, and Thomas Cadwalader, of our City of Philadelphia, Gentlemen; That they had, at their own Expence, and by the Donations of many well disposed Persons, set up and maintained an Academy within our said City, as well for instructing Youth for Reward, as poor Children on Charity, and praying us to incorporate them, and their Successors, for the more effectual carrying on and establishing the same:
And whereas We, being desirous to encourage such pious, useful and charitable Designs, hoping that the said Academy, through the Blessing of Almighty God, would prove a Nursery of Wisdom and Virtue, and be the Means of raising up Men, of Dispositions and Qualifications beneficial to the Public, in the various Occupations of Life, and for other Causes and Considerations us thereto specially moving, did, for us, our Heirs and Successors, by our Charter, under the Great Seal of our said Province, Grant, Ordain, Declare, Constitute and Appoint, That the said Thomas Lawrence, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachary, Samuel M’Call, junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettell, Philip Syng, Charles Willing, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Joshua Maddox, William Plumsted, Thomas White, William Coleman, Isaac Norris, and Thomas Cadwalader, and their Successors, duly elected and nominated in their Place and Stead, should be one Corporation and Body Politic, to have Continuance for ever, by the Name of The Trustees of the Academy and Charitable School in the Province of Pennsylvania, capable to purchase and hold Lands, to receive Donations, to sue and be sued, to have and to use a common Seal, to make Rules and Statutes, and to do every Thing needful for the good Government and perfect Establishment of the said Academy, or of any other Kind of Seminary of Learning, which they should think fit to erect, maintain and support, in any Place within the said Province of Pennsylvania, for the Instruction of Youth in any Kind of Literature, Arts and Sciences, as by our said Charter, enrolled in our Recorder’s Office for the said Province at the City of Philadelphia aforesaid, may more fully and at large appear.
Now know ye, That we do, for us, our Heirs and Successors, by these Presents, approve of, ratify and fully confirm, to the said Trustees and their Successors, all and singular the Premises, together with all and singular the Matters, Clauses, Sentences and Articles, contained in our said Letters Patent and Charter, excepting only one Article, by these our present Letters and Charter altered and changed.
Wherefore, by the Advice and Consent of the said Trustees, know ye, That we do Will and Ordain, That the present Trustees of the said Academy, to wit, James Hamilton, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachary, Samuel M’Call, junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettell, Philip Syng, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Joshua Maddox, William Plumsted, Thomas White, William Coleman, Thomas Cadwalader, Alexander Stedman, and John Mifflin, and such other Persons as shall from Time to Time be nominated or chosen in their Place and Stead, according to the Order
   
   *As all the material Articles in the original Charter are herein recited, excepting that which relates to the Election of new Trustees, it was thought necessary to insert the following Clause from the said Charter by way of Note, as it is here referred to.



   
   “And further, in order to continue and perpetuate this Community or Corporation, We do grant, ordain and declare, that when any one or more of the present or future Trustees of this Academy and School, shall remove his or their Habitation or Habitations, and shall dwell at the Distance of five Miles from the Seat of the said Academy at that Time, or shall go and reside out of the Province of Pennsylvania, altho’ at a Place nearer to the said Academy than five Miles, or shall happen to die or be otherwise disabled from performing the Office and Duty of a Trustee or Trustees, the other Trustees shall, as soon after as they conveniently can, proceed to elect and choose one or more fit Person or Persons, then residing within five Miles of the said Academy, and within the said Province, to fill the Place or Places of such absenting, deceased or disabled Person or Persons.”

 and Direction of our said recited Letters and Charter, shall be one Community, Corporation and Body Politic, to have Continuance for ever, by the Name of The Trustees of the College, Academy and Charitable School of Philadelphia, in the Province of Pennsylvania; and that, by the same Name, they shall have perpetual Succession.
And we do hereby, for us, our Heirs and Successors, Grant, Ordain and Declare, That the said Trustees and their Successors, by that Name, shall be able and capable in Law, to purchase, have, receive, take, hold and enjoy, to them and their Successors in Fee and Perpetuity, or for any other lesser Estate or Estates, any Manors, Lands, Tenements, Rents, Annuities, Pensions or other Hereditaments, within the said Province of Pennsylvania, or three lower Counties of New-Castle, Kent and Sussex, upon Delaware, by the Gift, Grant, Bargain, Sale, Alienation, Enfeoffment, Release, Confirmation or Devise of any Person or Persons, Bodies Politic or Corporate, capable to make the same; and such Manors, Lands, Tenements, Rents, Annuities, Pensions or other Hereditaments, or any lesser Estates, Rights or Interests of or in the same, at their Pleasure to grant, alien, sell and transfer in such Manner and Form, as they shall think meet and convenient; and further, that they may take and receive any Sum or Sums of Money, and any Kind, Manner or Portion of Goods and Chattels, that shall be given, sold or bequeathed to them, by any Person or Persons, Bodies Politic or Corporate, capable to make a Gift, Sale or Bequest thereof, and therewith to erect, set up and maintain any other Kind of Seminary of Learning, in any Place within the said Province of Pennsylvania, where they shall judge the same most necessary and convenient, for the Instruction, Improvement and Education of Youth, in any Kind of Literature, Arts and Sciences, which they shall think proper to be taught.
And we do hereby grant and ordain, That the said Trustees, and their Successors, by the Name in this Charter mentioned, shall be able in Law to sue and be sued, plead and be impleaded, in any Court or Courts, before any Judge, Judges or Justices, within our said Province of Pennsylvania, the three lower Counties of New-Castle, Kent and Sussex, on Delaware, and elsewhere; in all and all Manner of Suits, Complaints, Pleas, Causes, Matters and Demands, of whatsoever Kind, Nature or Form they be; and all and every other Matter and Thing therein to do, in as full and effectual a Manner, as any other Person or Persons, Bodies Politic or Corporate, within that Part of Great-Britain called England, or within the said Province of Pennsylvania, or three lower Counties aforesaid, in the like Cases may or can do.
And we do hereby give and grant, unto the said Trustees and their Successors, full Power and Authority to make, have and use one common public Seal, and likewise one privy Seal, with such Devices and Inscription, as they shall think proper; and the same, or either of them, to change, break, alter and renew, at their Pleasure.
And whereas the said Trustees have, by their Petition to Robert Hunter Morris, Esq; our Lieutenant-Governor and Commander in Chief, in and over our said Province of Pennsylvania, and Counties of New-Castle, Kent and Sussex, on Delaware, represented, That since our granting our said recited Charter, the Academy therein mentioned, by the Blessing of Almighty God, is greatly improved, being now well provided with Masters, not only in the learned Languages, but also in the liberal Arts and Sciences, and that one Class of hopeful Students has now attained to that Station in Learning and Science, by which, in all well constituted Seminaries, Youth are entitled to their first Degree, and which the said Students are earnestly desirous to be admitted to; and that it is hoped, from the Capacities and Diligence of this Class, they will hereafter merit Admission to the higher Degrees in the Arts and Sciences; from whence the said Trustees reasonably expect a Succession of Youth in this College and Academy, equally meritorious and deserving of such public Honours, which are at the same time the strongest Incentives to, and the justest Rewards of, Diligence and Merit; and therefore prayed an Addition to our recited Charter, to empower them, and their Successors, to admit deserving Students to the usual Degrees, and to confer such Dignity on the Masters in the said Seminary, as shall seem meet and necessary for its good Government and Establishment, upon this Enlargement of the Design, for the Benefit both of the present and future Times. And we being willing to grant this reasonable Request of the said Trustees, and to give all proper Encouragement to an Institution so happily begun, and hitherto so successfully carried on, for the Benefit of our said Province, as well as the neighbouring Provinces and Colonies in America;
Now know ye also, That we do hereby, for us, our Heirs and Successors, give and grant full Power and Authority to the said Trustees, and their Successors, from Time to Time, and at all Times for ever hereafter, in such Manner, and under such Limitations, as they shall think best and most convenient, to constitute and appoint a Provost and Vice Provost of the said College and Academy, who shall be severally named and stiled Provost and Vice Provost of the same. And also to nominate and appoint Professors for instructing the Students of the said Seminary, in all the liberal Arts and Sciences, the ancient Languages, and the English Tongue, who shall be severally stiled Professor of such Art, Science, Language or Tongue, according to each particular Nomination and Appointment; which Provost, Vice Provost and Professors, so constituted and appointed, shall be known and distinguished, as one Body and Faculty, by the Name of The Provost, Vice Provost and Professors of the College and Academy of Philadelphia, in the Province of Pennsylvania, and, by that Name, shall be capable of exercising such Powers and Authorities, as the said Trustees, and their Successors, shall think necessary to delegate to them, for the Discipline and Government of the said College, Academy, and Charitable School; Provided always, That the said Trustees, the Provost, and Vice Provost, and each Professor, before they shall exercise their several and respective Powers or Authorities, Offices and Duties, do and shall take and subscribe the three first written Oaths, appointed to be taken and subscribed, in and by one Act of Parliament, passed in the first Year of the Reign of our late Sovereign Lord George the First, entituled, An Act for the further Security of his Majesty’s Person and Government; and the Succession of the Crown in the Heirs of the late Princess Sophia, being Protestants, and for extinguishing the Hopes of the pretended Prince of Wales, and his open and secret Abettors; and shall also make and subscribe the Declaration, appointed to be made and subscribed, by one other Act of Parliament, passed in the Twenty-fifth Year of the Reign of King Charles the Second, entituled, An Act for preventing Dangers which may happen from Popish Recusants: Excepting only the People called Quakers, who, upon taking, making and subscribing the Affirmations and Declarations, appointed to be taken, made and subscribed by the Acts of General Assembly of the Province of Pennsylvania, to qualify them for the Exercise of Civil Offices, shall be admitted to the Exercise of all and every the Powers, Authorities, Offices and Duties above-mentioned, any Thing in this Provision to the contrary notwithstanding; all which Oaths and Affirmations we do hereby authorize and impower the Lieutenant Governor of our said Province, or the Mayor or Recorder of the City of Philadelphia aforesaid, or any two Justices of the Peace for the Time being, to administer.—–
Which said Trustees, and their Successors, being qualified as hereby directed, we do, by these Presents, for us, our Heirs and Successors, establish in their several and respective Offices; to have, hold and enjoy, all and singular the Privileges, Liberties, Advantages, Powers and Immunities, herein, or hereby given and granted, or meant, mentioned or intended, to be herein or hereby given and granted, unto them and their Successors for ever.
And We do hereby, at the Desire and Request of the said Trustees, constitute and appoint the Reverend William Smith, M. A. to be the first and present Provost of the said College and Academy, and the Reverend Francis Allison, M. A. to be the first and present Vice Provost of the same, (who shall also retain the Name and Style of Rector of the Academy;) which Offices the said Persons shall have and hold only during the Pleasure of the said Trustees.
And We do further, for Us, our Heirs and Successors, authorize the said Trustees, and their Successors, to meet on such Day or Days as they shall by their Laws and Statutes appoint, to examine the Candidates for Admission to Degrees in the said College and Academy, and also to transact, determine and settle all the Business and Affairs of the same. And We do will and ordain, That at all those Meetings, such a Number of Members so met and convened, as shall by the Laws and Statutes be authorized to transact any particular Affairs or Business, and the Majority of them, shall have full Power to transact, determine and settle, such Affairs and Business, in as ample and effectual a Manner as if all the said Trustees were present; excepting always the nominating, constituting and discharging the Provost, Vice Provost and Professors, or any of them; in all and every of which Acts, there shall be Thirteen at least of the Members of the said Corporation present and consenting.
And We do further, for Us, our Heirs and Successors, authorize and impower the said Trustees, and their Successors, met from Time to Time as aforesaid, to make Laws and Statutes to regulate, ascertain and settle the Precedence, Powers and Duties of the said Provost, Vice Provost (or Rector) and Professors, in the Execution of the Laws made, or to be made, for the Education of the Youth, and wholsome Government of the said College, Academy and Charitable School; and also by these Laws and Statutes, in such Manner and Form as they shall think convenient, to impower the Provost, Vice Provost and Professors, for the Time being, to make and execute Ordinances, for preserving good Order, Obedience and Government, as well among the Students and Scholars, as the several Tutors, Officers and Ministers, belonging to the said College, Academy and Charitable School; and further, by the said Laws and Statutes, to enact all other Matters and Things, in and concerning the Premises, which may by the said Trustees, and their Successors, be thought conducive to the Well-being, Advancement and perpetuating the said College, Academy and Corporation; Provided always, That the said Laws be not repugnant to the Laws and Statutes then in Force in the Kingdom of Great-Britain; nor to the Laws and Statutes then in Force in our said Province of Pennsylvania.
And We do further, for Us, our Heirs and Successors, Give and Grant to the Trustees of the said College and Academy, That, for animating and encouraging the Students thereof to a laudable Diligence, Industry and Progress in useful Literature and Science, they, and their Successors, met together on such Day or Days as they shall appoint for that Purpose, shall have full Power and Authority, by the Provost, and in his Absence, by the Vice Provost, and in the Absence of both the Provost and Vice Provost, by the Senior Professor, or any other fit Person by them authorized and appointed, to admit any the Students within the said College and Academy, or any other Person or Persons meriting the same, to any Degree or Degrees, in any of the Faculties, Arts and Sciences, to which Persons are usually admitted, in any or either of the Universities or Colleges in the Kingdom of Great-Britain. And We do ordain, That the Provost, Vice Provost, or other Person appointed as aforesaid, shall make, and with his Name sign, Diplomas or Certificates of the Admission to such Degree or Degrees, which shall be sealed with the Publick Seal of the said Corporation, and delivered to the Graduates as honourable and perpetual Testimonials thereof; Provided always, and it is hereby declared to be our true Meaning and express Will, That no Student or Students, within the said College and Academy, shall ever, or at any Time or Times hereafter, be admitted to any such Degree or Degrees, until such Student or Students have been first recommended and presented as worthy of the same, by a written Mandate, given under the Hands of at least Thirteen of the Trustees of the said College and Academy, and sealed with the Privy-seal belonging to the said Corporation, after a publick Examination of such Student or Students in their Presence, and in the Presence of any other Persons chusing to attend the same, to be had in the Hall of the said College and Academy, at least one whole Month before the Admission to such Degree or Degrees; And provided further, That no Person or Persons, excepting the Students belonging to the said Seminary, shall ever, or at any Time or Times, be admitted to any such Degree or Degrees, unless with the express Mandate of at least two Thirds of the whole Number of Trustees, first to be obtained under their Hands and the Privy-Seal aforesaid, to the Provost, Vice Provost and Professors of the said College and Academy directed.
And lastly, We do, for Us, and our Successors, Grant, Declare and Ordain, That these our Letters Patent and Charter, and every Clause, Sentence and Article herein contained, shall be in all Things firm, valid, sufficient and effectual in the Law, unto the said Trustees, Community and Corporation, and their Successors, according to the Purport and Tenor hereof, without any further Grant or Toleration from Us, our Heirs and Successors, to be procured or obtained; Provided always, That the clear yearly Value of the Messuages, Houses, Manors, Lands, Tenements, Rents, Annuities or other Hereditaments, and real Estate of the said Corporation, do not exceed the Sum of Five Thousand Pounds Sterling. In Testimony whereof, we have caused these our Letters to be made patent, and the Great Seal of our said Province to be hereunto affixed. Witness Robert Hunter Morris, Esq; our Lieutenant-Governor, and Commander in Chief, in and over our said Province of Pennsylvania, and Counties of New-Castle, Kent, and Sussex, on Delaware; this Fourteenth Day of May, in the Twenty Eighth Year of the Reign of our Sovereign Lord George the Second, King of Great-Britain, France, and Ireland, &c. and in the Year of our Lord, One Thousand Seven Hundred and Fifty-five.
Robert Hunter Morris.
